Dismissing appeal. *Page 850 
The first appeal of this case is reported in Halcomb v. Simpson, 301 Ky. 55, 190 S.W.2d 855. The original action was instituted by the heirs of James Wright against Jewell Simpson to recover $756 for timber cut and removed by him from land which the plaintiffs claimed they had inherited from their father. It was Simpson's contention that the plaintiffs were estopped to assert title to the land in question because of certain acts on their part. A judgment in favor of Simpson was reversed because of an erroneous instruction. On the second trial judgment went in favor of the Wright heirs in the sum of $372.
Simpson is attempting to appeal from that judgment, but he has filed no motion for an appeal. There is no cross appeal. The judgment is only a money judgment, so the appeal must be dismissed because the amount in controversy is less than $500. Rules of Court of Appeals, rule 1.570; KRS 21.080. As said in Lower v. Lower, 260 Ky. 729, 86 S.W.2d 682, such a question is jurisdictional, and in the absence of a motion for an appeal we can not consider the case.
Appeal dismissed.